288 F.2d 889
CARVER PROGRESSIVE CLUB, a Michigan Non-Profit Corporation,individually, and for all its members as a Class,Plaintiff-Appellant,v.Louis C. MIRIANI, Mayor of the City of Detroit, et al.,Defendants-Appellees.
No. 14297.
United States Court of Appeals Sixth Circuit.
Feb. 17, 1961.

Milton R. Henry, Emmett J. Traylor, Pontiac, Mich., on brief, for appellant.
Edward W. Welch, Detroit, Mich., Nathaniel H. Goldstick, Corporation Counsel, Robert D. McClear, Asst. Corporation Counsel, Detroit, Mich., on brief, for appellees.
Before McALLISTER, Chief Judge, and WEICK and O'SULLIVAN, Circuit judges.

ORDER.

1
The above cause coming on to be heard upon the record, the briefs of the parties, and the argument in open court of counsel for appellees, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court be and is hereby affirmed on the opinion of Judge Thornton.  192 F.Supp. 825.